Citation Nr: 0828372	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-19 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from June 1961 to June 1964.

This matters is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDING OF FACT

Diabetes mellitus was not shown in service or within a year 
of discharge from service, and the objective medical evidence 
fails to establish a nexus or link between diabetes mellitus 
and any incident of the veteran's active service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by the 
veteran's active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.


Effective May 30, 2008, VA's regulations governing VA's duty 
to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim were amended.  The 
third sentence of 38 CFR 3.159(b)(1), which states that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, has been 
removed.  The change adds a new paragraph (b)(3) to 38 CFR 
3.159 which states that no duty to provide section 5103(a) 
notice arises "[u]pon receipt of a Notice of Disagreement" 
or when "as a matter of law, entitlement to the benefit 
claimed cannot be established."  Also, the change removed 
the fourth sentence of 38 CFR 3.159(b)(1) which currently 
states: "If VA does not receive the necessary information 
and evidence requested from the claimant within one year of 
the date of the notice, VA cannot pay or provide any benefits 
based on that application."  The change also adds a new 
paragraph (g) to 38 CFR 3.159, clarifying that the 
Secretary's authority recognized in subsection (g) of 38 
U.S.C.A. § 5103A [to provide such other assistance under 
subsection (a) to a claimant in substantiating a claim as the 
Secretary considers appropriate] is reserved to the sole 
discretion of the Secretary and will be implemented, when 
deemed appropriate by the Secretary, through the promulgation 
of regulations.  73 Fed. Reg. 23,353-23,356 (April 30, 2008).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in July 2004 and February 2008 the 
veteran was informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of the 
claim, the assistance that VA would provide to obtain 
evidence and information in support of the claim, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  

As no disability rating or effective date will be assigned in 
the decision herein, there can be no possibility of any 
prejudice to the appellant, under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
adjudicating the issue on appeal.

Duty to Assist

The veteran's service treatment records are of record, as are 
VA medical records and records from the Social Security 
Administration (SSA).  As the evidence does not establish 
that the veteran suffered an injury, disease or event noted 
during military service related to diabetes mellitus, the 
Board finds that affording the veteran an examination for the 
purpose of obtaining an opinion concerning a possible 
relationship between the veteran's diabetes and his military 
service is not appropriate in this case.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claim.

Applicable Law

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for diabetes mellitus may be presumed, 
subject to rebuttal, if manifest to a compensable degree 
within the year after active service.  38 C.F.R. § 3.307, 
3.309.

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

The veteran asserts that he developed diabetes mellitus as a 
result of contact, during service, with people, clothing, and 
equipment that had in turn been exposed to Agent Orange.  The 
veteran's personnel records reveal that his overseas service 
was limited to Germany.

Service treatment records show no complaints of diabetes.  
The February 1964 service separation examination noted no 
diabetes, and the veteran's endocrine system was normal; 
there was no sugar in his urine.

A July 2002 VA medical record noted elevated glucose, and the 
veteran was first diagnosed with diabetes in 2003.  No health 
professional has linked the veteran's diabetes to service or 
to any incident of the veteran's active service.

As the medical evidence of record fails to indicate that the 
veteran had diabetes during service, or within a year of 
discharge from service, or that diabetes has been 
etiologically related to service by competent clinical 
evidence of record, service connection for diabetes is not 
warranted.

The Board observes that service connection may be presumed 
(under 38 C.F.R. § 3.307(a)(6) and 38 C.F.R. § 3.309(e)) for 
residuals of Agent Orange exposure by showing two elements.  
First, a veteran must show service in the Republic of Vietnam 
during the Vietnam War era.  38 C.F.R. § 3.307(a)(6).  
Second, the veteran must be diagnosed with one of the 
specific diseases listed in 38 C.F.R. § 3.309(e).  The list 
includes diabetes mellitus.  38 C.F.R. § 3.309(e).

The facts show that the veteran never served in Vietnam, and 
he has not asserted that he did.  As such, the provisions of 
38 C.F.R. § 3.307(a)(6) and 38 C.F.R. § 3.309(e) can not be 
used to grant service connection for the veteran's diabetes 
mellitus.  While the veteran is not precluded from 
establishing service connection with proof of direct 
causation, Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994), the Board observes that no health professional has 
linked his diabetes mellitus to exposure to Agent Orange.

In short, the medical evidence of record fails to demonstrate 
that the veteran had diabetes during service, within a year 
of discharge from service, or that his current diabetes is 
related to service.  The Board has reviewed the veteran's 
statements made in support of the claim.  A layperson, 
however, is generally not deemed competent to opine on a 
matter that requires medical knowledge, such as a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  The 
Board has been mindful of the "benefit-of-the-doubt" rule, 
but there is not such an approximate balance of the positive 
evidence and the negative evidence to permit a favorable 
determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for type II diabetes mellitus is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


